Citation Nr: 1508130	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  11-32 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.  

2.  Entitlement to service connection for headaches, to include as secondary to schizophrenia, paranoid type, with stressor-related disorder.

3.  Entitlement to service connection for bipolar disorder.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea, status post septoplasty, uvulopalatopharyngoplasty (UPP), tonsillectomy, and adenoidectomy (sleep disorder).

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to an increased rating for schizophrenia, paranoid type, with stressor related disorder.  


REPRESENTATION

Veteran represented by:	Christine A. Coronado, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1996 to June 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

On his substantive appeal, the Veteran requested a hearing.  A hearing was scheduled for January 2015.  However, the Veteran did not report for his scheduled hearing nor has he provided good cause for not appearing.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

With regard to the issue of entitlement to an increased rating for schizophrenia, paranoid type, the Board notes that an April 2014 rating decision granted service connection for an anxiety disorder, not otherwise specified (NOS)/other specific traumatic and stressor related disorder, recharacterized the Veteran's service-connected acquired psychiatric disability as schizophrenia, paranoid type, with stressor related disorder (also claimed as posttraumatic stress disorder (PTSD)), and continued the Veteran's 70 percent rating.  As the April 2014 rating decision did not grant the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's increased rating claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal). 

The issues of entitlement to service connection for a sleep disorder, bilateral foot disability, bipolar disorder, headaches, and entitlement to an increased rating for schizophrenia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a sleep disorder was most recently denied in a July 2002 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the July 2002 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a sleep disorder.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied service connection for a sleep disorder is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the final July 2002 rating decision is new and material; the criteria to reopen the claim for service connection for a sleep disorder have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

In June 1999, the Veteran filed a claim to establish service connection for, inter alia, residuals of tonsillectomy, adenoidectomy, and UPP.  The Veteran's claim was recharacterized by the AOJ as a claim for sleep apnea, tonsillectomy, adenoidectomy, and UPP.  The claim was denied in a February 2000 rating decision, on the basis that there was no evidence of permanent residuals from the Veteran's in-service surgery or evidence of current sleep apnea.  New evidence was received during the appeal period and the claim was readjudicated in a July 2002 rating decision, which confirmed and continued the prior denial.  Although the Veteran was notified of this rating decision and his appellate rights, he did not perfect an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the July 2002 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In October 2009, the Veteran filed a petition to reopen, inter alia, his claim for service connection for sleep apnea.  A February 2010 rating decision denied the Veteran's petition to reopen.  Although the AOJ denied the Veteran's petition to reopen the claim, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Evidence received since the last final July 2002 rating decision includes VA treatment records.  The evidence is new, in that it was not previously of record at the time of the July 2002 rating decision.  Furthermore, the evidence is material because it addresses the Veteran's ongoing reports of sleep disturbances, including difficulty staying asleep and nonrestorative sleep, and documents treatment with sleep aid medications.  As this evidence goes to the previously unestablished elements for service connection, a current disability, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for a sleep disorder is reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a sleep disorder is reopened, and, to that extent, the appeal is granted.


REMAND

A July 2001 VA inpatient treatment record noted that the Veteran reported that he was disabled per the Social Security Administration (SSA).  VA requested any records pertaining to the Veteran's SSA disability claim.  A February 2002 response from SSA noted that the requested information was temporarily unavailable because the Veteran's medical file was located at the office of hearings and appeal.  It further instructed that the request should be re-submitted in 90 days.  A review of the record reveals that no further requests were made and that SSA records were not otherwise associated with the claims file.  As these records might be pertinent to the Veteran's appeals, a remand to obtain those records is necessary.  

With regard to the Veteran's bilateral foot disability claim, a March 2012 VA treatment record noted that the Veteran had received treatment for his feet from Nashville Orthopedic Specialists.  Those records have not been associated with the claims file.  On remand, reasonable efforts to obtain these records must be made.  

The Board notes that the Veteran has not been afforded a VA examination to assess the nature and etiology of his sleep disorder or foot disability.  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA treatment records document reports of foot pain and sleep disturbances.  The Veteran's service treatment records document treatment for in-service headaches, a toe injury, surgical intervention for excessive snoring, and stress abnormalities in the Veteran's left medial malleolus and his right first tarsometatarsal articulation.  As the Veteran has current diagnoses of foot pain and ongoing reports of sleep disturbances, the Board finds that there is sufficient evidence of possible manifestations of these disabilities, during service, to warrant VA examinations to determine the etiology of these disabilities.  

With regard to the Veteran's claim for headaches, while nexus opinions addressing the relationship between the Veteran's headaches and his service-connected schizophrenia were obtained, the Veteran has not been afforded a VA examination to assess the nature of his headache disorder or address whether it is etiologically related to active service.  As the opinions of record inadequate to adequate the claim, on remand the Veteran should be provided a VA examination to address the nature and etiology of his headaches.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With regard to the Veteran's claim for service connection for bipolar disorder, in February 2010 the Veteran filed a timely notice of disagreement with the February 2010 rating decision that, inter alia, denied service connection for bipolar disorder.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders the claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014).  To date, the AOJ has not issued a SOC addressing entitlement to service connection for bipolar disorder.  Under these circumstances, the Board must remand this claim to the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board notes, however, that these claims will be returned to the Board for appellate consideration after issuance of the SOC only if an appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With regard to the reopened claim for service-connection for a sleep disorder, the Board finds that additional development is needed before it can adjudicate the claim.  In connection with his original claim, the Veteran was afforded a VA general medical examination that was negative for a diagnosis of sleep apnea or residuals of the Veteran's in-service surgery.  Having reopened the claim the Board finds that a VA examination and opinion is necessary to adjudicate the claim.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for an increased rating, VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As noted above, in the Veteran's service-connected schizophrenia, paranoid type, was recharacterized as schizophrenia, paranoid type, with stressor-related disorder.  Additionally, the Veteran was provided a VA examination in February 2014.  The examiner opined that the Veteran's occupational and social functioning was best described as total occupational and social impairment.  However, as the examination focused on the etiology of the Veteran's stress disorder, the examiner did not detail the Veteran's symptoms that caused total occupational and social impairment.  In light of the recharacterization of the Veteran's service-connected psychiatric disability and the February 2014 VA examination report indicating that the Veteran's condition had worsened since his last comprehensive medical examination, the Board finds that a remand to afford the Veteran a contemporaneous examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records for the Veteran dated from February 2014 to present.

2.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any health treatment for any medical condition on appeal, to include Dr. Holmes of Nashville Orthopedic Specialists.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If a negative response is received from any treatment provider, or if no response is received, the claims file should be properly documented in this regard and the Veteran should be informed.

3.  Obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4.  Provide the Veteran a VA examination to determine the nature and etiology of any identified right or left foot disability.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to the following:

a.  Identify any right or left foot disability;

b.  State whether it is at least as likely as not (i.e., 50 percent probability or higher) that any identified foot disability had its onset in active service or is otherwise causally or etiologically related to active service;

In rendering the above requested opinions, the examiner should address the January 1997 radiology report.  

c.  State whether it is at least as likely as not (i.e., 50 percent probability or higher) that any identified foot disability was caused or aggravated (permanently worsened) by the Veteran's service-connected acquired psychiatric disability or the medication used to treat the Veteran's acquired psychiatric disability.

In rendering the above requested opinions, the examiner should address the May 2012 VA treatment record noting that the Veteran's polyneuropathy was suspected to be due to his psychiatric medications.

5.  Provide the Veteran a VA examination to determine the nature and etiology of the Veteran's headaches.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to the following:

a.  Whether it is at least as likely as not (i.e., 50 percent probability or higher) that any headache disability had its onset in active service or is otherwise causally or etiologically related to active service;
b.  Whether it is at least as likely as not (i.e., 50 percent probability or higher) that any identified headache disability was caused or aggravated (permanently worsened) by the Veteran's service-connected acquired psychiatric disability or the medication used to treat the Veteran's acquired psychiatric disability.

In rendering the requested opinions, the examiner should reconcile his or her opinions with the January 2010 VA mental disorders examination report and February 2010 addendum opinion.

6.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his schizophrenia, paranoid type, with stressor related disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail, including a Global Assessment of Functioning (GAF) score.

7.  Provide the Veteran a VA examination to determine the nature and etiology of any identified sleep disorder, to include insomnia and sleep apnea status post septoplasty, UPP, tonsillectomy, and adenoidectomy.  After reviewing the claims file and examining the Veteran, the examiner opine whether it is at least as likely as not (i.e., 50 percent probability or higher) that any currently diagnosed sleep disorder manifested in service or is otherwise related to active service to include the Veteran's septoplasty, UPP, tonsillectomy, and adenoidectomy.

8.  Provide the Veteran with a SOC addressing the pending appeals for entitlement to service connection for bipolar disorder.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over those issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).   

9.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


